DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/8/21 has been entered.
Election/Restrictions
Newly submitted claims 22 and 25-26 directed to an invention that is independent or distinct from the invention originally claimed for the following reasons: the above claims are directed to a previously non-elected species (e.g. Species 2, see restriction requirement mailed 6/29/2020).
Since applicant has received an action on the merits for the originally presented invention, this invention has been constructively elected by original presentation for prosecution on the merits.  Accordingly, claim withdrawn from consideration as being directed to a non-elected invention.  See 37 CFR 1.142(b) and MPEP § 821.03.
Drawings
The amended drawings filed 10/8/21 have been entered, and the previous objections withdrawn.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 21 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 21, the term “wherein the outer end of the body is configured to be inserted first into an interproximal space” is indefinite, since as best understood by the Examiner, and supported by the original disclosure, the inner end is inserted between the interproximal space, not the outer end.  The original disclosure states that the outer end is adjacent to reference numeral 123.  Clarification is required. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.

3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 13-15 are rejected under 35 U.S.C. 103 as being unpatentable over McDonald (US 2007/0254263 A1) in view of Fischer et al (US 6468080 B1).
Regarding claim 13, McDonald discloses a dental wedge (see Fig. 1 and 7) capable of creating space between adjacent teeth, the dental wedge comprising: an elongated body (1) extending from an outer end (2) to an opposite inner end (8), the body comprising a longitudinal first side wall (16 and longitudinal half of surface 10 on the side of wall 16) connected to a longitudinal second side wall (16’ and longitudinal half of surface 10 on the side of wall 16’), the first and second side walls each being spaced apart creating an inverted generally V-shaped transverse section for the body (see Figs. 8-10), the body having a top surface (see Fig. 7) and a bottom surface (see Fig. 10), wherein the first side wall includes a first outwardly protruding region (e.g. wider portion of 16 between 9 and 3) defining a first local maxima when viewed in a top view of the body (see Fig. 7) located adjacent the outer end of the body, and the second side wall includes a second outwardly protruding region (e.g. wider portion of 16’ between 9 and 3; opposite side) located adjacent the outer end of the body (per claims 14-15).  McDonald, however, does not explicitly teach wherein the first and second outwardly protruding regions include notches defining at least one movable tabs in the respective side walls, wherein the first outward protruding region having the notches defining a first, second and third movable tab in the first side wall, wherein the second 
Fischer et al, however, teaches a dental wedge (see Fig. 1) comprising a first side wall (first angled side of wedge) and a second side wall (second angled side of wedge), and wherein the sidewalls have notches (spaces cut into sidewalls of wedge) defining at least one movable tab (remaining extending pieces of sidewall of wedge) in the sidewalls, the notches on the first side wall defining first, second and third moveable tabs in the first sidewall, with the second notch between the first and third notch (see Figs. 1-4; tabs have length that vary based on varying shape of wedge; first, second and third tab corresponding to three sequential tabs on a fist sidewall).  Therefore it would have been obvious to one of ordinary skill in the art before the filing date of the invention to modify the sidewalls, including the protruding sections, of the McDonald device, to include Fischer’s notches defining movable tabs, including first, second and third moveable tabs, as such modification would improve fit and retention of the device between the teeth (see Fischer, abstract).  
McDonald/Fischer, as combined above, does not explicitly teach wherein the second moveable tab is longer than the first and third tab as required.  However, the Examiner notes that Fischer explicitly discloses that the moveable tabs may vary and be provided in any and variable sizes and shapes as desired (see col 2, lines 42-46; col 4, lines 39-44; col 5 line 66 through col 6, line 9 and col 9, lines 54-63) and that the instant disclosure lacks any criticality for the particular size or arrangement of the tabs as claimed.  Therefore, it would have been obvious to one of ordinary skill in the art before the filing date of the invention to modify the device of McDonald/Fischer, as combined . 
Claims 16-17 are rejected under 35 U.S.C. 103 as being unpatentable over McDonald in view of Fischer, as combined above, further in view of Harsany (US 4337041).
Regarding claims 16-17, McDonald/Fischer, as combined above, discloses all the features of the claimed invention, however does not teach a region of increased flexibility, comprising a through hole in body, compared to each of the first and second side walls as required and best understood by the Examiner. 
Harsany, however, teaches a dental wedge (see Fig. 8) comprising a first sidewall (16) and a second sidewall (18), comprising a through hole (formed by 66/68) therein (interpreted as a through hole since it extends from one sidewall to the other).  Therefore, it would have been obvious to one of ordinary skill in the art before the filing date of the invention to modify the device of McDonald/Fischer, as combined above, to include Harsany’s through hole, as such modification would provide improved contouring and locking function in the interdental space, simulating the shape of the displaced papilla (see Harsany, Col 4, lines 33-48).  It is noted that should the device of McDonald/Fischer be modified with a through hole, as taught by Harsany as combined above, the resultant body would comprise a region of increased flexibility compared to . 
Claims 1, 6-8, 10-11, 21, and 23-24 is/are rejected under 35 U.S.C. 103 as being unpatentable over McDonald (US 2007/0254263 A1) in view of Beggs (US 2008/0113315 A1).
Regarding claims 1, 6-8, and 21, McDonald discloses a dental wedge (see Fig. 1 and 7) capable of creating space between adjacent teeth, the dental wedge comprising: an elongated body (1) extending from an outer end (2) to an opposite inner end (8), the body comprising a longitudinal first side wall (16 and longitudinal half of surface 10 on the side of wall 16) connected to a longitudinal second side wall (16’ and longitudinal half of surface 10 on the side of wall 16’), the first and second side walls each being spaced apart creating an inverted generally V-shaped transverse section for the body (see Figs. 8-10), the body having a top surface (see Fig. 7) and a bottom surface (see Fig. 10).  McDonald additionally discloses wherein the first sidewall includes a first outwardly protruding region when viewed in a top of the body (e.g. wider portion of 16 which extends from 5 to midway through portion 9), the second sidewall includes a second outwardly protruding region when viewed in a top view of the body (e.g. wider portion of 16’ which extends from 5 to midway through portion 9; opposite side); wherein the first and second outwardly protruding regions are located adjacent an inner end of the body (see above); and the first side wall includes a third outwardly protruding region (e.g. wider portion of 16 between the midpoint of 9 and where sections 2 and 3 meet) located adjacent the outer end of the body, the first and third outwardly protruding region defining a first concave section (9 on 16) of the first side wall, and the second 
Beggs, however, teaches a dental separator (see Figs.1-2), with an elongated body extending from an outer end to an opposite inner end (e.g. sections on opposite sides of teeth as shown in Fig. 2), the body having a top and bottom surface (e.g. top and bottom), wherein the body includes a region of increased flexibility at its midpoint (e.g. at cross section comprising discontinuity/hole) and wherein the region of increased flexibility comprises a through hole in the body, the through hole extending from the top surface to the bottom surface (e.g. discontinuity, see [0020], [0022], [0031] and [0034]).  The Examiner notes that the discontinuity of the Beggs device is a through hole extending from the top to bottom surface, since if it were not, a) the hole would not be a discontinuity in the material of the device (see citations above) and b) would not provide the flexibility as shown in Figure 2, and would not function as intended.  Therefore, it would have been obvious to one of ordinary skill in the art before the filing date of the invention to modify the device of McDonald to include the region of increased flexibility in the form of a through hole in the body, extending from the top to the bottom surface, as taught by Beggs, as such modification would improve flexibility and ease of 
Regarding claims 10 and 11, McDonald/Beggs, as combined above, does not teach wherein the body includes a second region of increased flexibility, comprising a second through hole in the body, compared to each of the first and second side walls as required.  However, it is noted that such modification would merely involve a duplication of a known part of the device (e.g. the through hole in the body), which has been held to be within the skill of the ordinary artisan and Beggs contemplates that the arrangement of the though hole may be varied (see [0034]).  Therefore, it would have been obvious to one of ordinary skill in the art before the filing date of the invention to modify the device of McDonald/Beggs, as combined above, to include a second region of increased flexibility in the form of a second through hole in the body, as such 
Regarding claim 21, the device of McDonald/Beggs, as combined above is capable of being used such that the outer (inner) end of the body is configured to be inserted first into an interproximal space between adjacent teeth, and advanced within the space until the longitudinal first side wall flexes inward and the longitudinal second wall flexes inward at the through hole (McDonald/Beggs device is configured to be inserted and flex as such due to the shape and existence of through hole, which provides some flexibility due to the removal of material).
Regarding claims 23-24, McDonald discloses a dental wedge (see Fig. 1 and 7) capable of creating space between adjacent teeth, the dental wedge comprising: an elongated body (1) extending from an outer end (2) to an opposite inner end (8), the body comprising a longitudinal first side wall (16 and longitudinal half of surface 10 on the side of wall 16) connected to a longitudinal second side wall (16’ and longitudinal half of surface 10 on the side of wall 16’), the first and second side walls each being spaced apart creating an inverted generally V-shaped transverse section for the body (see Figs. 8-10), the body having a top surface (see Fig. 7) and a bottom surface (see Fig. 10). McDonald additionally discloses wherein the first sidewall includes a first 
Beggs, however, teaches a dental separator (see Figs.1-2), with an elongated body extending from an outer end to an opposite inner end (e.g. sections on opposite sides of teeth as shown in Fig. 2), the body having a top and bottom surface (e.g. top and bottom), wherein the body includes a region of increased flexibility at its midpoint (e.g. at cross section comprising discontinuity/hole) and wherein the region of increased flexibility comprises a through hole in the body, the through hole extending from the top surface to the bottom surface (e.g. discontinuity, see [0020], [0022], [0031] and [0034]).  The Examiner notes that the discontinuity of the Beggs device is a through hole extending from the top to bottom surface, since if it were not, a) the hole would not be a discontinuity in the material of the device (see citations above) and b) would not provide the flexibility as shown in Figure 2, and would not function as intended.  Therefore, it 
Regarding claim 24, McDonald/Beggs, as combined above, teaches wherein the through hole has a perimeter shape that is a diamond or a teardrop (see [0034]).  
Claims 9 and 27 are rejected under 35 U.S.C. 103 as being unpatentable over McDonald in view of Beggs, as combined above, further in view of Gores (US 3890714).
Regarding claims 9 and 27, McDonald/Beggs, as combined above, discloses all the features of the claimed invention, including the third and fourth outwardly protruding regions (see above), but does not explicitly teach wherein the first, third and fourth regions include notches defining at least one movable tabs in the respective side walls as required. 
Gores, however, teaches a dental wedge (Fig. 2) comprising first and second sidewalls (10 and 12) comprising notches (25) forming movable tabs/teeth (area of wall between notches and bottom surface).  Therefore, it would have been obvious to one of ordinary skill in the art before the filing date of the invention to modify the device of McDonald/Beggs, as combined above, to include Gore’s notches forming movable tabs, as such modification would improve retention of the device between the teeth (see Gores, col 4, lines 60-67).  It is noted that should the sidewalls of the device of McDonald/Beggs, as combined above, be modified to include the notches as taught by Gores, as combined above, the sidewalls, including the first, (second), third and fourth protruding regions, would comprise the notches forming the movable tabs as required.  
Response to Arguments
Applicant's arguments filed 10/8/21 have been fully considered but they are not persuasive and additionally do not address the new grounds of rejection above necessitated by Applicant’s amendments.
Briefly, regarding Applicant’s arguments to the combination of McDonald/Beggs, as combined above, the Examiner maintains that the combination would not result in a change in the principle operation of the McDonald device.  The structure of McDonald, when modified with the through hole, would still only allow placement of the device from 
Regarding Applicant’s arguments to claim 13, the arguments do not address the new grounds of rejection above necessitated by Applicant’s amendments. 
Therefore, Applicants arguments have been fully considered but are not persuasive and additionally do not address the new grounds of rejection above necessitated by Applicant’s amendments.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Please see attached PTO892 form.  US 20110306007 teaches a similar dental wedge with a through hole.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EDWARD MORAN whose telephone number is (571)270-5349. The examiner can normally be reached Monday-Friday 7 AM-4 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Cris Rodriguez can be reached on 571-272-4964. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/EDWARD MORAN/Primary Examiner, Art Unit 3772